         Case 1:06-cr-00543-PKC Document 94 Filed 12/11/19 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      December 11, 2019

BY ECF
                                       Conference adjourned from December 18, 2019
                                       to January 9, 2020 at 12:15 p.m.
The Honorable P. Kevin Castel          SO ORDERED.
United States District Judge           Dated: 12/12/2019
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. David Ruiz, 06 Cr. 543 (PKC)

Dear Judge Castel:

        With the consent of defense counsel, the Government respectfully submits this letter on
behalf of the parties to request an adjournment of the conference currently scheduled in the above-
referenced case for December 18, 2019, at 11:15 a.m., to a date during the week of January 6,
2020, or a convenient date thereafter.

         As Your Honor is aware, the defendant is charged with violating conditions of his release
in a violation report dated October 19, 2017. The most serious specifications in the violation report
relate to state robbery charges, which the defendant was recently convicted of following a trial in
Queens County. At the last conference in this case, on November 13, 2019, the Government said
that it would submit to the Court the trial transcript from the Queens County case for the Court’s
consideration in assessing whether the defendant violated his conditions of supervised release.
Following the conference, the Government ordered for expedited delivery the trial transcript,
which had not been ordered by the Queens County District Attorney’s Office and therefore was
not previously prepared. The Government also requested from the District Attorney’s Office
copies of the People’s Exhibits admitted at trial. The Government recently received these materials
and is preparing copies for the Court and defense counsel. The Government expects to produce
the materials on or before Monday, December 16, 2019. The requested adjournment would
         Case 1:06-cr-00543-PKC Document 94 Filed 12/11/19 Page 2 of 2
                                                                                        Page 2


allow the parties time to review the materials, as well as to prepare and submit for the Court’s
consideration brief statements of fact and conclusions law.

                                                   Respectfully submitted,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney

                                            By:        /s/ Timothy V. Capozzi
                                                   Timothy V. Capozzi
                                                   Assistant United States Attorney
                                                   Southern District of New York
                                                   (212) 637-2404

cc:    James M. Branden, Esq. (by ECF)
